 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MELINDA R. LECOURT,                                     Case No.: 2:20-cv-00930-APG-EJY

 4          Plaintiff                                                      Order

 5 v.

 6 EQUIFAX INFORMATION SERVICES
   LLC, et al.,
 7
          Defendants
 8

 9         The proposed joint pretrial order is overdue. See ECF No. 30.

10         I THEREFORE ORDER the remaining parties to file the proposed joint pretrial order by

11 May 7, 2021. The failure to do so may result in dismissal of this case without further notice.

12         DATED this 28th day of April, 2021.

13

14                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
